THE COURT.
Application for a writ of supersedeas based upon the contention that the filing of an undertaking on appeals taken from the interlocutory and final judgments entered in a condemnation proceeding and from an order putting plaintiff in possession stays the operation of said judgments and order.
It is our conclusion that where as here it appears that the plaintiff has complied with all the legal requirements of sections 1252, 1253 and 1254 of the Code of Civil Procedure and with the conditions imposed by the terms of said judgments and order, the filing of an undertaking on appeals taken therefrom does not stay the operation thereof.
The application for the writ of supersedeas is therefore denied.
Appellants’ petition for a hearing by the Supreme Court was denied December 15, 1941. Carter, J., voted for a hearing.